194 F.2d 885
Alice A. WRIGHT, Appellant,v.James P. YOUNG, Appellee.
No. 10946.
United States Court of Appeals District of Columbia Circuit.
Argued December 13, 1951.
Decided February 7, 1952.

Appeal from the United States District Court for the District of Columbia.
Philip Shinberg, Washington, D. C., for appellant.
Francis J. Buckley, Jr., Washington, D. C., entered an appearance on behalf of appellee.
Before EDGERTON, BAZELON, and FAHY, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment on a directed verdict for the defendant in a suit for personal injuries brought by a pedestrian against the driver of an automobile. We find no prejudicial error.


2
Affirmed.